Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 2056070 to Menough (Menough).
Regarding claim 1, Menough teaches a plurality of first elongated beams extending along the conveying direction and arranged substantially parallel to each other (8 and 9), wherein the first beams are slidably mounted on rollers (15, Figures 3, 6, and 9) and are constrained to be only displaceable in a back and for the reciprocating motion along the conveying direction between an upstream position and a downstream position (9, Page 2 lines 1-5), a plurality of second elongated beams extending along the conveying direction and arranged interleaved with the first beams , wherein the second beams are constrained to be only displaceable in an up and down reciprocating motion between a lower vertical 
Regarding claim 2, Menough teaches wherein the rollers are defined by outer protrusions circumferentially provided on one or more rotatable shafts, the shafts being arranged substantially transversally to the first beams (16 and/or 17, Figure 9).
Regarding claim 4, Menough teaches a driving mechanism for providing a linear back-and-forth reciprocating motion to the first beams (page 3 lines 1-8).
Regarding claim 5, Menough teaches a motor drive for rotating one or more of the rollers (29, page 3 lines 1-8)
Regarding claim 6, Menough teaches comprising a driving mechanism for providing a linear up-and-down reciprocating motion to the second beams (40, Page 3 lines 9-19).
Regarding claim 7, Menough teaches the structure of the furnace per claim 1 above and the operation thereof in Page 2 second column lines 1-35 which is the normal operation of this type of furnace.
Regarding claim 8, Menough teaches comprising f) moving the first beams with the products at the first position with respect to the first beams from the upstream position to the downstream position such that the products reach a second position along the conveying direction while maintaining the first position with respect to the first beams; g) moving the second beams from the lower vertical position to the upper vertical position such that products are supported by the second beams, at the second position along the conveying direction; h) moving the first beams from the downstream position to the upstream position; and i) moving the second beams from the upper vertical position to the lower vertical position such that products are supported by the first beams, at the second position along the 
Regarding claim 9, Menough teaches comprising after step h) j) moving the second beams from the upper vertical position to the lower vertical position such that the products remain supported by the second beams, at the second position along the conveying direction; and k) moving the first beams from the upstream position to the downstream position so as to push the products held by the second beams, from the second position along the conveying direction to a third position along the conveying direction (Page 2 second column lines 1-35 and throughout the figures).
Regarding claim 10, Menough teaches the methods of claims 7-9 and therefore the furnace of claim 10 which is also disclosed in the rejection of claim 1 above and throughout the figures.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briemont in view of U.S. Patent 3606280 to Gentry (Gentry)
Regarding claim 3, Menough is silent on wherein the first beams comprise an inverted u shaped cross section in which the outer protrusions of the rollers are housed so as to protect the outer protrusions of the rollers from contaminants falling from the products but does teach connection between the rollers and the walking beam when 12 is considered part of the walking beam.
Gentry teaches an inverted U-shaped cross-section for beams to protect rollers (56, Figure 3). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Menough with the teachings of Gentry to provide wherein the first beams comprise an inverted u shaped cross section in which the outer protrusions of the rollers are housed so as to protect the outer protrusions of the rollers from contaminants falling from the products. Doing so would protect the roller from debris and also provide an alternate means of keeping it centered.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menough in view of U.S. Patent 4919254 to Briemont (Briemont) and U.S. PGPUB 20080164123 to Noe et al. (Noe).
Regarding claim 11, Menough is silent on comprising two or more of the conveyor unit systems for moving the products in the conveying direction wherein the first beams of the two or more conveyor unit systems move in unison and the second beams of the two or more conveyor unit systems move in unison.
Briemont teaches comprising two or more conveyor units according to any of claims 1-6 for moving products in a conveying direction with the method of any of claims 7-9, wherein the first beams of the two or more conveyor units move in unison and the second beams of the two or more conveyor 
Menough is silent on the multiple units each having their own driving mechanism. 
Noe teaches a plurality of conveyor units attached closely together downstream from one another each having its own driving unit (5, Figure 4 and Paragraph 0003). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Menough with the teachings of Noe to provide a plurality of conveyor units attached closely together downstream from one another each having its own driving unit. Doing so would allow the product to be transferred over a larger distance.

Claim 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menough in view of Briemont, Noe and U.S. Patent 4975048 to Yoneda et al. (Yoneda).
Regarding claims 12-14, Menough teaches is silent on wherein the first beams of a downstream conveyor unit at an upstream position are partially interleaved with the second beams of an upstream conveyor unit. 
Noe teaches a plurality of conveyor units attached closely together downstream from one another (Figure 4 and Paragraph 0003). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Menough with the teachings of Noe to provide a plurality of conveyor units attached closely together downstream from one another. Doing so would allow the product to be transferred over a larger distance.

Regarding claim 15, the modified device Menough is teaches wherein at any of steps e) or i) when the second beams are moved from the upper vertical position to the lower vertical position the products are supported by the first beams of a downstream conveyor unit. The orientation provided with Noe and Yoneda would result in this orientation as shown in support of the products by a downstream at least as shown in Figures 1 and 4 in Noe and Yoneda. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        10/5/21